Order striking out four of the five defenses and dismissing each counterclaim set up in the answer and directing judgment on the first and third causes of action and, in effect, severing those causes of action from the second, as to which the defense of want of consideration for the $10,000 note sued on is alleged, modified to permit the defendant to serve an amended answer within ten days if so advised; and as so modified the order is affirmed, without costs. The answer in respect to the want of consideration of the $10,000 note is now somewhat obscure as a result of striking out the other four defenses and the defendant should be permitted to set up the actual facts upon which he relies in his claim of want of consideration for that note. The plaintiff has not appealed, so we have no occasion to pass on the legal force of this defense. Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.